       Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

JOHN DOE                                                                               PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:21-cv-201-DPJ-FKB

UNIVERSITY OF MISSISSIPPI, BOARD OF
TRUSTEES FOR THE MISSISSIPPI STATE
INSTITUIONS OF HIGHER LEARNING,
UNIVERSITY OF MISSISISPPI MEDICAL
CENTER, ET AL.                                                                     DEFENDANTS

                      DEFENDANTS’ REBUTTAL IN SUPPORT
                              OF THEIR MOTION
               TO DISQUALIFY PLAINTIFF’S NON-RESIDENT COUNSEL

        Alternatively blaming the unauthorized appearance on local counsel and/or arguing his

non-resident attorneys never actually appeared in this Court in the first place, Plaintiff ignores

this Court’s local rules and other federal authority. The headlining of Plaintiff’s non-resident

counsel in the 92-page Complaint was not a “highly technical” mistake but an intentional billing

of Plaintiff’s New York lawyers as the “Attorneys for Plaintiff John Doe,” a designation not

similarly applied to Plaintiff’s admitted counsel. The Court should not turn a blind eye to its pro

hac vice rules merely because Plaintiff’s counsel now claims that any such responsibility was

assigned to local counsel and an attorney’s electronic signature is not “really” a signature absent

the issuance of an ECF login. The Court should deny their admission and disqualify them from

this action.

      1.       Plaintiff’s non-resident counsel signed or authorized the filing of the
Complaint.

        Plaintiff argues that his non-resident and non-admitted attorneys did not “sign” his

Complaint because his local counsel – “not the non-resident attorneys – was responsible for their

names appearing on the complaint in the manner they did.” Pl.’s Resp. p. 5 [Doc. 17]. According
       Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 2 of 9




to Plaintiff, his non-resident counsel simply “did not sign it.” Id. Plaintiff further argues that an

attorney’s electronic signature affixed as “an ‘/s/NAME’ is not really the ‘signature’ of the

attorney.” Id. He contends that an attorney must use his or her ECF login credentials and actually

file a document with the Court using those credentials before an electronic signature is really the

attorney’s “signature.” See id. Under Plaintiff’s view, because his New York attorneys have

never been admitted to practice before this Court and have not been issued an ECF login, “Mr.

Miltenberg and Mr. Lewis never ‘signed’ anything filed in this court except their pro hac vice

applications,” the only filings that were “signed” with wet signatures. Id. (emphasis in original).

Plaintiff’s argument, however, does not survive review of this Court’s Local Rules or other

federal caselaw.

       First, while Plaintiff’s New York counsel attempts to evade responsibility for the

insertion of their signature block on the Complaint, neither Plaintiff’s response nor the

declaration of Plaintiff’s local counsel actually asserts that Mr. Dillard was not authorized and/or

did not receive approval to affix Mr. Lewis’s electronic signature or Mr. Miltenberg’s name.

Though Plaintiff’s briefing argues that his New York counsel is “not responsible for the decision

of the undersigned local counsel to write their names on the Complaint,” Mr. Dillard’s

declaration does not speak to how or why Mr. Lewis’ electronic signature and Mr. Miltenberg’s

name were added to the Complaint and all other papers filed with the Court. See Pl.’s Resp. p. 5

[Doc. 17]; Ex. 1 to Pl.’s Resp. (Dec. of J. Dillard) [Doc. 16-1].

       Instead, Mr. Dillard’s declaration states only that he “was responsible for determining

what to put on the signature block.” Id. at p. 1, ¶ 4. He does not reveal whether he then sought

authorization or was otherwise granted approval to add the New York attorneys’ names and

                                                   2
       Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 3 of 9




signature, or whether he unilaterally added their signature block and then filed those papers

without further review or input from his co-counsel.

       Likewise, Plaintiff’s non-resident counsel has not submitted any declaration contesting

Mr. Dillard’s putative authority to affix their signature block, nor has Mr. Dillard sought to

withdraw or otherwise amend the filings that potentially contain the unauthorized electronic

signature of another attorney. Plaintiff’s Complaint was on file for nearly a month before

Defendants moved to disqualify Plaintiff’s non-resident counsel, and neither Plaintiff’s resident

nor non-resident counsel made any effort to amend the filings or remove reference to Plaintiff’s

non-admitted counsel. Plaintiff’s argument that his non-resident attorneys are not “responsible

for their names appearing on the complaint in the manner they did” is not at all supported by the

record and should be disregarded by the Court. Resp. p. 5 [Doc. 17].

       However, even if Mr. Lewis and Mr. Miltenberg did not authorize the inclusion of their

signature block, they still cannot simply disclaim responsibility for their co-counsel’s actions.

After all, the first page of Plaintiff’s Complaint states that the Complaint is being brought “by his

attorneys Nesenoff & Miltenberg, LLP.” Pl.’s Compl. p. 1 [Doc. 1]. Mr. Dillard’s declaration is

silent as to whether he or Plaintiff’s non-resident counsel drafted the Complaint, but Plaintiff’s

response asserts that Plaintiff’s “[n]on resident counsel asked that the Complaint, application for

pro hac vice admission and motion to proceed pseudonymously [] be filed simultaneously,” and

it is apparent that Plaintiff’s non-resident counsel authorized the filing of the Complaint in at

least some form or fashion. Pl.’s Resp. p. 5 n. 2 [Doc. 17]. The repeated billing of Nesenoff &

Miltenberg, LLP as Plaintiff’s attorneys throughout the Complaint belies their attempt to now

disavow their involvement and responsibility for the filed Complaint. See also Ibieta v. Allstate

                                                  3
       Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 4 of 9




Fire & Cas. Ins. Co., 2020 U.S. Dist. LEXIS 105237, *10 (W.D. Tex. Jun. 16, 2020) (“When a

lawyer’s name appears in the signature block of a filing along with his bar number, that lawyer is

representing that he or she is counsel for the submitting party.”). Moreover, under the Court’s

Local Rules and “[c]onsistent with Fed. R. Civ. P. 11, the filing of a signed pleading, motion, or

other document by any counsel is deemed to signify approval by all co-counsel.” L. U. Civ. R.

11(a) (emphasis added). Accordingly, because Mr. Lewis and Mr. Miltenberg held themselves

out as counsel for Plaintiff, they are deemed to have approved the filing of the Complaint.

        Second, an attorney’s use of an electronic signature or authorization to affix his or her

electronic signature may constitute “signing” a document regardless of whether the signing

attorney files or submits it by ECF. Illustratively, in Donald v. Arrowood Indemnity Company,

the plaintiff argued that a defendant’s joinder attached to a co-defendant’s notice of removal was

deficient because it was electronically signed by the consenting defendant and then filed by the

removing defendant. 2010 U.S. Dist. LEXIS 128005, *3, 9-12, 2:10-CV-227-KS-MTP (S.D.

Miss. Nov. 23, 2010). Although the consenting defendant had subsequently filed a separate

joinder at a later date, that separate joinder was filed outside the removal window and the Court’s

analysis focused on the joinder attached to the original notice of removal. Id. Again, that

“electronic signature” was attached to the notice of removal filed by another attorney and was

not independently filed via ECF by the attorney whose joinder had been called into question. Id.

Not surprisingly, the Court considered the joinder to be “electronically signed” by counsel for

the consenting defendant even though it had actually been “filed” by the removing defendant. Id.

at *3, 11.

        Additionally, in Gann v. North-Central Alabama Regional Council of Governments, the

                                                  4
          Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 5 of 9




plaintiff argued that the defendants’ discovery responses were insufficient because the

defendants’ attorney certified them with an electronic signature rather than a wet signature. 2013

U.S. Dist. LEXIS 167610, *13 (N.D. Ala. 2013). The district court likewise rejected that

argument, noting that it, “like all other courts within the Eleventh Circuit, accepts the electronic

signatures of counsel” and that the plaintiff should treat the responses as “properly bearing the

signature of counsel.” Id.

          Similarly, under this Court’s Administrative Procedures for Electronic Filing, proposed

orders should “include the electronic signature(s) of the filing counsel and a signature line for the

judge.” See Admin. Proc. for Electr. Case Filing, Section 5. B., p. 11.1 The proposed order must

include the submitting attorney’s “electronic signature[,]” despite the fact that such orders

“should be emailed to the chambers of the appropriate judicial officer for the case” and not filed

via ECF. Id. As recognized by multiple federal district courts and this Court’s own procedures,

an attorney’s use of “/s” or some alternative before typing his or her name is a widely recognized

method of signing an electronic document. See Gann, 2013 U.S. Dist. LEXIS at *13 n. 16 (“The

signature appears as thus: ‘/s/ Barnes S. Lovelace, Jr.’ . . .Such an ‘electronic signature’ is

common, accepted practice in courts that require electronic case filing. Attorneys are not

required to hand-sign pleadings if they provide an electronic signature instead.”).

          Mr. Lewis’ name does not merely appear on the Complaint as he now contends but is

signed “/s/ Nicholas E. Lewis, Esq.”, consistent with the Court’s instructions on how to sign a

document electronically. See Admin. Proc. for Electr. Case Filing, Section 5., p. 11. Moreover,

Mr. Lewis’ electronic signature is “really” his signature even though he has not been admitted to


1
    https://www.mssd.uscourts.gov/sites/mssd/files/Administrative_Procedures_January_2021_FINAL.pdf.
                                                        5
       Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 6 of 9




practice before this Court and has not received an ECF login. But most importantly, neither Mr.

Lewis nor Mr. Miltenberg can escape this Court’s rules by foisting responsibility on Plaintiff’s

resident counsel. Both non-resident attorneys and their law firm are emphasized throughout the

Complaint as “Attorneys for John Doe,” even though neither attorney was admitted to practice

before this Court. The Court should reject their unsupported contention that they are not

responsible for the inclusion of their signature block because that decision was purportedly

outsourced to local counsel and they did not have their own ECF login.

        2.     The timing between Plaintiff’s filing of the Complaint and the pro hac vice
applications is not the issue.

       Plaintiff spends significant time arguing that his local counsel was faced with a quagmire

regarding the order in which to file Plaintiff’s various papers and pleadings with the Court given

his desire to file suit under pseudonym. Pl.’s Resp. p. pp. 2-3, 5-6 [Doc. 17]. Plaintiff misses

Defendants’ argument entirely. Plaintiff’s non-resident counsel would not have been admitted to

practice before this Court even had they filed the pro hac vice applications before the Complaint.

Under Local Rule 83.1(d)(2), “[a] federal court of this state may, in its discretion, admit an

eligible non-resident attorney retained to appear in a particular civil proceeding pending before

that court to appear pro hac vice as counsel in that proceeding . . . This rule provides the only

authority under which a non-resident attorney who is not a member of the Mississippi Bar and

not admitted to practice before the Mississippi Supreme Court may practice in a United States

District Court serving Mississippi.” See also L. U. Civ. R. 83.1(d)(7) (“An application ordinarily

should be granted unless the court finds reasons to believe that: the applicant had, before the

application, filed or appeared in the federal court without having secured approval under


                                                  6
       Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 7 of 9




these rules.”) (emphasis added). Plaintiff’s non-resident counsel should have appeared before

the Court only, then, to file their pro hac vice applications, and Plaintiff’s claimed timing issues

do not cleanse the premature appearance and participation of his non-resident counsel.

       3.      Plaintiff is not entitled to counsel of his choosing if they are not admitted to
practice law in the State of Mississippi and before this Court and have failed to comply with
the Court’s pro hac vice requirements.

       In a last-ditch effort, Plaintiff’s counsel argue that Plaintiff’s non-resident counsel should

not be disqualified because Plaintiff is entitled to choose his own lawyer. Pl.’s Resp. p. 7 [Doc.

17]. The problem with Plaintiff’s argument, of course, is that neither of Plaintiff’s New York

lawyers are admitted to practice law in the State of Mississippi or before this Court. Not

surprisingly, federal and state courts alike have routinely rejected Plaintiff’s “counsel of choice”

argument when unaccompanied by any rationale as to why a court’s pro hac vice admission

criteria would result in an unjust result. See United States v. Soto, 566 F. App’x 363, 366 (5th

Cir. 2014) (noting that even “[t]he Sixth Amendment right to counsel does not inescapably trump

a district court’s local bar admission requirements”); United States v. Price, 798 F.2d 111, 113

(5th Cir. 1986) (“The right to counsel is a right to be represented by a member of the Bar, who

has been admitted to practice before the court in which he appears.”); In re Conduct of Sanai,

360 Ore. 497, 523 (Ore. 2016) (“the right to choose counsel may be overridden when chosen

counsel is not admitted to the bar of the forum state and has not been admitted pro hac vice in

accordance with the tribunal’s criteria.”). Plaintiff’s offers no facts or analysis in support of the

conclusory assertion that the disqualification of Plaintiff’s New York counsel would unjustly

deprive him of counsel, and the Court should decline to waive its pro hac vice requirements

absent a compelling reason to do so.

                                                   7
       Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 8 of 9




                                            Conclusion

       In response to Defendants’ Motion to Disqualify, Plaintiff argues that the appearance of

his un-admitted New York counsel was a “highly technical” error, points any blame for such

appearance at Plaintiff’s resident counsel, and argues that in any event Plaintiff’s New York

counsel did not actually sign the Complaint or other filings because they affixed only an

electronic signature to Plaintiff’s filings and have not yet been admitted to practice before the

Court. The repeated billing of Plaintiff’s New York counsel throughout Plaintiff’s Complaint and

other filings was not a “highly technical” error, however, and the Court should not overlook its

pro hac vice rules merely because Plaintiff’s counsel claims that they assigned any such

responsibility to local counsel and an attorney’s electronic signature is not “really” a signature

absent the issuance of an ECF login. Before being admitted to practice before this Court,

Plaintiff’s New York counsel repeatedly highlighted their involvement and representation of

John Doe in this action, designated their firm alone as “Attorneys for Plaintiff John Doe,” and

affixed an electronic signature to the Complaint and all other filings before this Court. Plaintiff’s

non-resident counsel has appeared and participated in this action prior to admission, and the

Court should deny their admission and disqualify them from this action.

       THIS, the 10th day of May 2021.

                                              Respectfully submitted,

                                              UNIVERSITY OF MISSISSIPPI; BOARD OF TRUSTEES
                                              OF MISSISSIPPI STATE INSTITUTIONS OF HIGHER
                                              LEARNING; UNIVERSITY OF MISSISSIPPI MEDICAL
                                              CENTER; GERALD CLARK; LORETTA JACKSON-
                                              WILLIAMS; KATIE MCCLENDON; PAMELA
                                              GREENWOOD; MARK RAY; ERIC HOSPODOR; AND
                                              LOUANN WOODWARD


                                                  8
     Case 3:21-cv-00201-DPJ-FKB Document 18 Filed 05/10/21 Page 9 of 9




                                  /s/ J. Andrew Mauldin
                                  J. CAL MAYO, JR. (MB NO. 8492)
                                  PAUL B. WATKINS, JR. (MB NO. 102348)
                                  J. ANDREW MAULDIN (MB NO. 104227)
                                  ATTORNEYS FOR DEFENDANTS



OF COUNSEL:

MAYO MALLETTE PLLC
5 University Office Park
2094 Old Taylor Road
Post Office Box 1456
Oxford, Mississippi 38655
Tel: (662) 236-0055
cmayo@mayomallette.com
pwatkins@mayomallette.com
dmauldin@mayomallette.com




                                     9
